DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Request for Continued Examination filed 03/31/2022 has been received and considered.
Claims 1-20 are pending.	
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given by Tera Smith on 04/08/2022. The application has been amended as follows: 
(Currently amended) A method comprising:
determining a state of a first device in association with a select time interval, the state of the first device being defined by one or more time-variable characteristics, the one or more time-variable characteristics including deterministic errors observed [[on]] by the first device over the select time interval;
selecting a signing function based, at least in part, on the deterministic errors 
computing, on the first device, an output for the signing function that depends upon the deterministic errors observed by the first device over the select time interval; and
generating a secure signature using the output of the signing function.

(Currently amended) The method of claim 1, wherein d
include at least one of communication errors occurring in a communication channel of the device and hardware errors of the device.

(Currently amended) One or more tangible computer-readable storage media encoding computer-executable instructions for executing a computer process, the computer process comprising:
determining a state of a first device in association with a select time interval, the state of the first device being defined by one or more time-variable characteristics, the one or more time-variable characteristics including deterministic errors observed [[on]] by the first device over the select time interval;
selecting a signing function based, at least in part, on the deterministic errors 
computing, on the first device, an output for the signing function that depends upon the deterministic errors observed by [[of]] the first device over the select time interval; and
generating a secure signature using the output of the signing function.

(Currently amended) The one or more tangible computer-readable storage media of claim 9, wherein 
include at least one of communication errors occurring in a communication channel of the device and hardware errors of the device.

18-20. (cancelled)

Allowable Subject Matter
3.	Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record in combination with the Applicant’s amendments of 03/31/2022. After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims. 
The prior art Wentz (US 2020/0320340) of record discloses a machine learning method using a distributed framework where a confidence level is determined for a remote device. The prior art Becker (US 2019/0013950) of record discloses an aggregator for generating and verifying sums of ciphertexts with a homomorphic signature system. Aggregate statistical information is identified based on the sum while preserving differential privacy. 
US 2016/0029213 – Secure communication for transmissions.
US 2016/0105402 – Homomorphic encryption in a healthcare network environment.
However, the prior art fails to anticipate or render the following limitations: “the state of the first device being defined by one or more time-variable characteristics, the one or more time-variable characteristics including deterministic errors observed by the first device over the select time interval” and “computing, on the first device, an output for the signing function that depends upon the deterministic errors observed by the first device over the select time interval” (as recited in claims 1 and 9).
Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437  


/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437